Case 3:20-mj-00176-SALM Document 1-1 Filed 02/21/20 Page 1 of 8

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT
STATE OF CONNECTICUT

February _, OB Ae Ct IT& CW G)

COUNTY OF NEW HAVEN ; FILED UNDER SEAL

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Allyn J. Wright, a Task Force Officer with the Drug Enforcement Administration
(“DEA”), being duly sworn, depose and state as follows:

1. I am a police officer for the City of New Haven, Connecticut, and have been a
certified police officer in the State of Connecticut since March 2012.

2. I am currently assigned as a Task Force Officer with the Drug Enforcement
Administration (“DEA”), under the United States Department of Justice. More specifically, I am
assigned to the New Haven District Office (““NHDO”) Organized Crime Drug Enforcement Task
Force. As a police officer and task force officer, I have conducted numerous investigations of
violations of the law. I have participated in the execution of state and federal search warrants. I
have directed and coordinated electronic surveillance, controlled purchases of drugs, physical
surveillance, and undercover activities. I have debriefed and managed confidential sources. J am
familiar with the manner in which individuals obtain, finance, store, manufacture, transport, and
distribute their illegal drugs. I have a Bachelor of Science in Chemical Engineering from North
Carolina A&T State University and a Master of Science in Financial Crimes Investigations from
the University of New Haven. I have also attended numerous law enforcement training courses
related to the field of drug law enforcement.

3, During my years in law enforcement, I have participated in investigations

\.
Case 3:20-mj-00176-SALM Document 1-1 Filed 02/21/20 Page 2 of 8

involving individuals suspected of distributing illegal drugs; coordinated controlled purchases of
illegal drugs using confidential sources and undercover police officers; written, obtained and
coordinated the executions of search and arrest warrants pertaining to individuals involved in the
distribution of illegal drugs; conducted electronic and physical surveillance of individuals

involved in illegal drug distribution; analyzed records documenting the purchase and sale of
illegal drugs; and spoken with informants and subjects, as well as other local, state and federal
law enforcement officers, regarding the manner in which drug distributors obtain, finance, store,
manufacture, transport, and distribute their illegal drugs. I have also supervised the activities of
cooperating witnesses who have provided information and assistance in the federal prosecution of
drug offenders. Accordingly, I am familiar with the behaviors, methods and common practices of
persons and organizations that illegally traffic and distribute controlled substances, as well as the
devices commonly used by them. As a result of my training and experience, I am familiar with
the manner in which controlled substances are commonly imported, manufactured, processed,
packaged, and distributed. I know the relative wholesale and retail value of various types of
controlled substances.

4. I am a law enforcement officer of the United States within the meaning of Title 18
U.S.C. § 2510(7), and I am empowered by law to conduct investigations and make arrests for
offenses enumerated in Title 21 U.S.C. § 841(a)(1) and other federal offenses.

5. I am currently participating in an investigation of Geraldo MOYA, a.k.a. “Gabby,”
and others, for a federal narcotics trafficking offense, specifically the trafficking of approximately
one kilogram of cocaine. Based on the facts set forth in this affidavit, there is probable cause to
believe that MOYA has violated 21 U.S.C. §§ 841(a)(1), (b)(1)(B) (possession with intent to

distribute narcotics) (hereinafter the “target offense’). I submit this affidavit in support of a

ype
Case 3:20-mj-00176-SALM Document 1-1 Filed 02/21/20 Page 3 of 8

criminal complaint and arrest warrant for MOYA.

6. The information contained in this affidavit is based on the investigation to date,
which includes, but is not limited to, my personal knowledge of and involvement in the
investigation, interviews, my training and experience as a criminal investigator, and my
conversations with other law enforcement officers and investigators. Because this affidavit is
submitted for the limited purpose of establishing probable cause for the requested criminal
complaint and arrest warrant, I have not included each and every fact known to me concerning
this investigation. Rather, I have set forth only those facts that I believe are necessary to establish
probable cause to support the requested criminal complaint and arrest warrant.

BACKGROUND

7. This is a joint investigation by the DEA and the New Haven Police
Department (NHPD”) and involves the October 2, 2019 arrest of MOYA, David ESTRADA,
and Bryan BERMUDEZ-MARTINEZ by members of the NHPD patrol division following a motor
vehicle stop in New Haven. NHPD officers located approximately one kilogram of cocaine,
concealed within a portable speaker, in the trunk of MOYA's vehicle.

PROBABLE CAUSE
October 2, 2019 NHPD Arrests

8. On October 2, 2019, at approximately 9:15 A.M., NHPD Patrol Officer Jason
Santiago was on routine patrol in the area of Grand Avenue and East Pearl Street, New Haven,
CT. This area is known for illicit narcotics activity and is plagued with prostitution, street level
narcotics users and dealers, and other quality of life issues. Officer Santiago often patrols the area

to show police presence in an attempt to deter criminal activity.
Case 3:20-mj-00176-SALM Document 1-1 Filed 02/21/20 Page 4 of 8

9. While in the area, Officer Santiago was approached by a woman. She stated that
she had observed a man standing on the corner of Grand Avenue and Front Street with what she
believed was a rifle sticking out of a bag. In response, Officer Santiago canvassed the area
around the parking lot of the Grand Café, located at 124 East Pearl Street. As he did so, a white
Dodge Charger bearing CT marker AV31148 backed out of a parking spot and almost struck his
marked patrol car. Officer Santiago observed two men inside the car: the operator, later identified
as MOYA, and the front-seat passenger, later identified as BERMUDEZ-MARTINEZ. The
Charger left the parking lot at a high rate of speed. Officer Santiago did not immediately address
this conduct because he was still canvassing for the person reportedly armed with a rifle.

10. While canvassing, Officer Santiago stopped at the red traffic signal at the
intersection of Front Street and Grand Avenue. Officer Santiago observed the white Charger in
front of him, stopped on Front Street facing southbound. The Charger made a left turn onto
Grand Avenue while the traffic signal was still red. Officer Santiago addressed the violation by
conducting a motor vehicle stop on the Grand Avenue Bridge, located on Grand Avenue between
Front Street and Quinnipiac Avenue.

11. Officer Santiago approached the driver’s side window. He told the driver, MOYA,
to roll down the back window because there was a rear passenger sitting directly behind the
driver’s seat. The rear-seat passenger was later identified as David ESTRADA (DOB XX-XX-
77). As the rear window was rolled down, Officer Santiago smelled a strong chemical
odor. Officer Santiago advised ESTRADA to keep his hands on his lap as Officer Santiago spoke
to MOYA.

12. Officer Santiago asked MOYA for his driver’s license, registration, and proof of

insurance. As MOYA looked for those items, Officer Santiago smelled a strong odor of raw

\

Yn
Case 3:20-mj-00176-SALM Document 1-1 Filed 02/21/20 Page 5 of 8

marijuana. NHPD Sergeant Feliciano, who was covering Officer Santiago from the passenger
side of the car, asked MOYA if there were any drugs in the car. MOYA admitted to having
marijuana and pointed toward the driver’s side door. Officer Santiago asked if there were other
drugs in the vehicle. MOYA said there were not.

13. Officer Santiago observed that ESTRADA appeared to be nervous—his hands
were shaking. Officer Santiago again told ESTRADA to keep his hands on his lap. Officer
Santiago then told MOYA to step out of the car. MOYA was escorted to the passenger side of the
Charger to avoid traffic. As Officer Santiago conducted a pat down for weapons, Set. Feliciano
confirmed that he found marijuana inside the front driver’s side of the Charger.

14. Officer Santiago conducted a search of MOYA’s person for additional contraband,
finding none. MOYA was placed in handcuffs.

15. BERMUDEZ-MARTINEZ and ESTRADA were removed from the car and placed
in handcuffs.

16. Sgt. Feliciano searched the Charger. In the driver’s side door pocket, he found one
"Dunlop" plastic cylindrical container containing a green plantlike substance. Officer Santiago
later removed a small sample of this substance and tested it using a Sirchie #8 marijuana field
tester. The result was positive for the presence of marijuana. Officer Santiago is certified to
perform this test, which is deemed reliable by the State of Connecticut Toxicology Laboratory.
The marijuana was later found to weigh approximately 1.415 ounces. Also found in the car was a
silver marijuana grinder containing a green plantlike substance. Officer Santiago performed the
same procedure mentioned above using a different Sirchie #8, and the grinder tested positive for
the presence of marijuana. As Officer Santiago searched the car, he continued to smell a strong

chemical/ marijuana odor coming from the rear of the vehicle.

\e
Case 3:20-mj-00176-SALM Document 1-1 Filed 02/21/20 Page 6 of 8

17. Officer Santiago opened the trunk, and the smell got stronger. Officer Santiago
asked MOYA if there were more drugs in the trunk. Moya said there were not. MOYA, who was
now sitting on the curb, begged Officer Santiago not to give him a ticket because he had received
a ticket the previous week and would have his license suspended if he received another. Officer
Santiago advised MOYA that what he had done was wrong and that drugs had been found in the
car, making things worse.

18. Officer Santiago looked inside the trunk and saw a plastic bag with a box inside of
it. The box was for a portable speaker. Officer Santiago removed the box from the trunk.

MOYA immediately stated, “That’s my speaker, I just bought that.” When Officer Santiago
picked up the box containing the speaker, he noticed that it was unusually heavier than most
speakers. Officer Santiago looked at the box and observed that it appeared to be damaged—there
was tape holding it together. Officer Santiago thought that this was unusual, because MOYA had
stated that he had just bought the speaker.

19. Officer Santiago opened the box, and the chemical smell became unbearable.
Inside the box was a black portable speaker. Officer Santiago removed the speaker from the box
and noticed that the speaker was sticky to the touch. He also observed that the speaker appeared
to be filled with spray foam, which was oozing out of both ends of the speaker.

20. Officer Santiago told Sgt. Feliciano what he had found and explained that he
believed there was a “kilo,” i.e., 1000 grams of a drug, inside the speaker. Sgt. Feliciano looked
inside the speaker and confirmed that the packaging was consistent with the packaging of drugs

for distribution.
Case 3:20-mj-00176-SALM Document 1-1 Filed 02/21/20 Page 7 of 8

21. | MOYA spontaneously said that if the officers gave him a ticket, he would leave.
Officer Santiago noted that, prior to discovery of the speaker, MOYA had been begging the
officers not to give him a ticket; now, he was asking for one.

22. MOYA, BERMUDEZ-MARTINEZ, and ESTRADA were placed in the back seats
of separate marked police cruisers.

23. Sgt. Feliciano is a K-9 Officer. He requested that the contents of the trunk be
placed on the ground behind the vehicle, then retrieved his K-9 partner, Ax, from his cruiser. Set.
Feliciano placed Ax close to the contents of the trunk, now dispersed on the ground. Ax showed
alert behavior between a plastic bag and the box containing the speaker.

24, Set. Feliciano instructed Officer Santiago to open the speaker. The officers
observed what appeared to be plastic inside, but they were at first unable to remove it. Set.
Feliciano then used his Victorinox multi-tool to saw off part of the speaker, enabling him to pry it
open. Inside, the officers found a vacuum-sealed package suspected to contain a “kilo” of drugs.
Sgt. Feliciano placed the package in the trunk and contacted the NHPD Bureau of Identification,
as well as DEA.

25. J arrived on the scene shortly thereafter. I inspected the package found in the
trunk, cut through the plastic wrapping, and found inside a white powder/rocklike substance. I
tested the substance using the Thermo Scientific TruNarc Narcotics Tester. The substance tested
positive for the presence of cocaine hydrochloride.

26. All three individualsk—MOYA, ESTRADA and BERMUDEZ-MARTINEZ—were
placed under arrest and charged accordingly by the State of Connecticut. They were transported

to the NHPD detention facility at 1 Union Avenue for further processing.
Case 3:20-mj-00176-SALM Document 1-1 Filed 02/21/20 Page 8 of 8

Seized Cocaine

27. On December 12, 2019, the DEA Northeast Laboratory tested the cocaine seized
by NHPD on October 2. The gross weight of the cocaine was 1041 grams, and the tested weight
was 985(+/- 1) grams. The DEA Northeast Laboratory confirmed that the substance was in fact
cocaine hydrochloride, a Schedule II controlled substance.

MOYA’S Interview

28. Following the arrests described above, NHPD Criminal Intelligence Unit Detective
Frank Sanchez and I interviewed MOYA, ESTRADA and BERMUDEZ-MARTINEZ at NHPD
Headquarters, located at 1 Union Avenue, New Haven, CT. MOYA admitted that the Charger
belonged to him, but all three individuals denied any knowledge of the cocaine concealed within
the portable speaker.

| CONCLUSION

29. I submit that this affidavit establishes probable cause to believe that, on October 2,
2019, Gerald MOYA possessed with the intent to distribute more than 500 grams of cocaine, a

Schedule II controlled substance, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B). Accordingly,

I request that the Court issue a warrant for MOYA’S arrest
oe CAs Af ie

ALLYN J. WRIGHT
TASK FORCE OFFICER
DRUG ENFORCEMENT ADMINISTRATION

 

g*
Subscribed and sworn to before me thisod { ~ day of
February, 2020

[s[ william L, QarFinke/

HONORABLE WILLIAM I. GARFINKEL
UNITED STATES MAGISTRATE JUDGE

 
